The defendant pleaded in abatement to the jurisdiction of the court, that the plaintiffs were citizens of the district of Charleston, in the State of South Carolina, at the time of the issuing of this writ, and that he, defendant, was a citizen of the district of Manion, in the same State, and that neither of them did, at the time, or before, or since, reside in the county of Columbus in this State, when this suit was brought.
To this plea the plaintiffs demurred.
On argument of the case below, his Honor sustained the plea in abatement, and gave judgment for defendant, from which judgment plaintiffs appealed.
We think it settled, that a citizen of South Carolina may sue another citizen of that State, in the courts of our State, upon a personal cause of action originating in South Carolina. Miller v. Black, 2 Jones' Rep. 341.
The distinction suggested in the argument that, in this case, both the parties are residents of the same State, can make no difference.
There is error. The plaintiff was entitled to a judgment of respondeatouster.
PER CURIAM.                           Judgment reversed. *Page 65